DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 14 April 2021 and 8 August 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0036336 by Kuznetsov.

Regarding claim 1, Kuznetsov discloses a system [see at least Figure 6A], comprising: an electromagnetic machine [see at least Figure 6A, (600)] having a rotor [see at least Figure 6A, “ROTOR PORT 3” and “ROTOR PORT 4”], configured to be connected to a shaft [see at least paragraph 0056], and a stator [see at least Figure 6A, “STATOR PORT 3” and “STATOR PORT 4”], one of the rotor or the stator having first windings [see at least Figure 6A, windings connected to “ROTOR PORT 3”; more detailed in Figure 2A] and second windings [see at least Figure 6A, windings connected to “ROTOR PORT 4”; more detailed in Figure 2A]; and a controller configured to control [see at least Figure 6A, (630) and (631)]: first circuitry to cause energy to flow from a first energy storage device to the first windings to rotate the shaft [see at least Figure 6A, (634) to (630) to “ROTOR PORT 3”; paragraph 0065], and second circuitry to cause energy to flow selectively: from a second energy storage device to the second windings to rotate the shaft, or from the second windings to the second energy storage device to charge the second energy storage device [see at least Figure 6A, (635) to (631) to “ROTOR PORT 4”; paragraph 0065].

Regarding claim 2, Kuznetsov discloses the system of claim 1, wherein the system is disposed on a vehicle [see at least paragraph 0030; “ship”].

Regarding claim 3, Kuznetsov discloses the system of claim 1, wherein at least one of the first energy storage device or the second energy storage device comprises a battery [see at least Figure 6A, (634)].

Regarding claim 4, Kuznetsov discloses the system of claim 1, wherein at least one of the first energy storage device or the second energy storage device comprises a capacitor [see at least Figure 6A, (635)].

Regarding claim 5, Kuznetsov discloses the system of claim 1, wherein: the first circuitry is configured to cause energy to flow selectively: from the first energy storage device to the first windings to rotate the shaft, or from the first windings to the first energy storage device to charge the first energy storage device [see at least paragraph 0065], and at least one of the first circuitry or the second circuitry comprises: at least one inverter configured to cause energy to flow from at least one of the first energy storage device or the second energy storage device to at least one of the first windings or the second windings [see at least Figure 6A, (630) or (631)], at least one rectifier configured to cause energy to flow from the at least one of the first windings or the second windings to the at least one of the first energy storage device or the second energy storage device [see at least Figure 6A, (630) or (631); these are bidirectional inverters which rectify the AC power to DC], and at least one switch configured to selectively connect the at least one of the first energy storage device or the second energy storage device to the at least one of the first windings or the second windings via the at least one inverter or the at least one rectifier [see at least Figure 6A, (630) or (631); these are controlled inverters which can be switched (see Figure 7B, (727)].

Regarding claim 9, Kuznetsov discloses the system of claim 1, wherein the controller is further configured to determine an existence of a condition that warrants causing the second circuitry to be in a state to cause energy to flow from the second windings to the second energy storage device to charge the second energy storage device [see at least Figure 7B, (727)].

Regarding claim 14, Kuznetsov discloses the system of claim 9, wherein: the system is disposed on a vehicle, and the condition comprises a situation favorable for performing a regenerative braking operation [see at least paragraphs 0071-0073; the language only requires that condition is “favorable” for regenerative braking, not that regenerative braking is required].

Regarding claim 17, Kuznetsov discloses a controller [see at least Figure 6A, (630) and (631)], comprising: first circuitry configured to cause energy to flow from a first energy storage device to first windings, of an electromagnetic machine [see at least Figure 6A, (600)], to rotate a shaft [see at least Figure 6A, (634) to (630) to “ROTOR PORT 3”; paragraph 0065; paragraphs 0072-0073], the electromagnetic machine having a rotor [see at least Figure 6A, “ROTOR PORT 3” and “ROTOR PORT 4”] and a stator [see at least Figure 6A, “STATOR PORT 3” and “STATOR PORT 4”], the rotor connected to the shaft [see at least paragraphs 0072-0073], one of the rotor or the stator having the first windings [see at least Figure 6A, windings connected to “ROTOR PORT 3”; more detailed in Figure 2A] and second windings [see at least Figure 6A, windings connected to “ROTOR PORT 4”; more detailed in Figure 2A]; and second circuitry configured to cause energy to flow selectively: from a second energy storage device to the second windings to rotate the shaft, or from the second windings to the second energy storage device to charge the second energy storage device [see at least Figure 6A, (635) to (631) to “ROTOR PORT 4”; paragraph 0065].

Regarding claim 18, Kuznetsov discloses the controller of claim 17, wherein the first circuitry is configured to cause energy to flow selectively: from the first energy storage device to the first windings to rotate the shaft, or from the first windings to the first energy storage device to charge the first energy storage device [see at least paragraph 0065].

Regarding claim 19, Kuznetsov discloses a method, comprising: causing, by a controller [see at least Figure 6A, (630) and (631)], energy to flow from a first energy storage device to first windings, of an electromagnetic machine [see at least Figure 6A, (600)], to rotate a shaft [see at least Figure 6A, (600)], to rotate a shaft [see at least Figure 6A, (634) to (630) to “ROTOR PORT 3”; paragraph 0065; paragraphs 0072-0073], the electromagnetic machine having a rotor [see at least Figure 6A, “ROTOR PORT 3” and “ROTOR PORT 4”] and a stator [see at least Figure 6A, “STATOR PORT 3” and “STATOR PORT 4”], the rotor connected to the shaft [see at least paragraphs 0072-0073], one of the rotor or the stator having the first windings [see at least Figure 6A, windings connected to “ROTOR PORT 3”; more detailed in Figure 2A] and second windings [see at least Figure 6A, windings connected to “ROTOR PORT 4”; more detailed in Figure 2A]; and causing, by the controller, energy to flow selectively: from a second energy storage device to the second windings to rotate the shaft, or from the second windings to the second energy storage device to charge the second energy storage device [see at least Figure 6A, (635) to (631) to “ROTOR PORT 4”; paragraph 0065].

Regarding claim 20, Kuznetsov discloses the method of claim 19, wherein the causing energy to flow from the first energy storage device to the first windings comprises causing energy to flow selectively: from the first energy storage device to the first windings to rotate the shaft, or from the first windings to the first energy storage device to charge the first energy storage device [see at least paragraph 0065].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0036336 by Kuznetsov in view of US 2019/0013759 by Bailey et al. (Bailey hereinafter).

Regarding claim 6, Kuznetsov discloses the system of claim 1.
Kuznetsov fails to disclose wherein: the electromagnetic machine comprises a first motor-generator and a second motor- generator, the rotor comprises a first rotor, disposed on the first motor-generator, and a second rotor disposed on the second motor-generator, the stator comprises a first stator, disposed on the first motor-generator, and a second stator disposed on the second motor-generator, one of the first rotor or the first stator has the first windings, and one of the second rotor or the second stator has the second windings.  However, Bailey discloses a multiple generator setup [see at least Figure 19, (300)] where each generator has a rotor [see at least Figure 21, (304)], stator [see at least Figure 21, (302)] and windings [see at least Figure 21, (310)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize multiple generators as it is a design choice which allows there to be multiple voltage capacities and efficiencies, thus increasing the types of energy storage devices available increasing energy storage device availability and adaptability. 

Regarding claim 7, Kuznetsov in view of Bailey teaches the system of claim 6.
Bailey discloses wherein the first rotor and the second rotor are configured to be connected to the shaft [see at least paragraph 0074].

Regarding claim 8, Kuznetsov in view of Bailey teaches the system of claim 6, wherein: the shaft comprises a first shaft and a second shaft, the first rotor is configured to be connected to the first shaft, the second rotor is configured to be connected to the second shaft, and the first shaft and the second shaft are configured to be connected, via at least one gear, to a third shaft [see at least paragraphs 0068 and 0074].

Regarding claim 10, Kuznetsov discloses the system of claim 9.
Kuznetsov fails to disclose wherein the controller is further configured to: receive first information indicative of a state of charge of the first energy storage device [see at least paragraphs 0126 and 0136]; and receive second information indicative of a state of charge of the second energy storage device [see at least paragraphs 0126 and 0136], wherein the condition comprises at least one of the state of charge of the first energy storage device being greater than a first threshold state of charge or the state of charge of the second energy storage device being less than a second threshold state of charge [see at least paragraph 0141].  However, Bailey discloses wherein the controller is further configured to: receive first information indicative of a state of charge of the first energy storage device [see at least paragraphs 0126 and 0136]; and receive second information indicative of a state of charge of the second energy storage device [see at least paragraphs 0126 and 0136], wherein the condition comprises at least one of the state of charge of the first energy storage device being greater than a first threshold state of charge or the state of charge of the second energy storage device being less than a second threshold state of charge [see at least paragraph 0141].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the various energy storage device state of charge information to ensure the energy storage devices are and can be charged to the correct amount, thus preventing overcharging/undercharging which can cause damage to the energy storage devices.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0036336 by Kuznetsov in view of US 2018/0272873 by Rohera.

Regarding claim 11, Kuznetsov discloses the system of claim 9.
Kuznetsov discloses batteries and capacitors as energy storage devices, but fails to disclose further comprising: a first fuel cell system configured to cause energy to flow selectively to: the first windings to rotate the shaft, or the first energy storage device to charge the first energy storage device; and a second fuel cell system configured to cause energy to flow selectively to: the second windings to rotate the shaft, or the second energy storage device to charge the second energy storage device.  However, Rohera discloses that fuel cells are a substitute for batteries/capacitors [see at least paragraph 0028].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a fuel cell as the energy storage devices of the system, as fuel cells have a better energy density over batteries, thus allowing for further distances of travel. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0036336 by Kuznetsov in view of US 2018/0272873 by Rohera in further view of US 2019/0013759 by Bailey et al. (Bailey hereinafter).

Regarding claim 12, Kuznetsov in view of Rohera teaches the system of claim 11.
Kuznetsov in view of Rohera fails to teach wherein: the controller is further configured to: receive first information indicative of an amount of fuel in a tank of the first fuel cell system, and receive second information indicative of an amount of fuel in a tank of the second fuel cell system, and the condition comprises at least one of the amount of fuel in the tank of the first fuel cell system being greater than a first threshold amount or the amount of fuel in the tank of the second fuel cell system being less than a second threshold amount.  However, Bailey discloses this limitation [see at least paragraphs 0126, 0136 and 0141].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the various energy storage device state of charge information to ensure the energy storage devices are and can be charged to the correct amount, thus preventing overcharging/undercharging which can cause damage to the energy storage devices.

Regarding claim 13, Kuznetsov in view of Rohera teaches the system of claim 11.
Kuznetsov in view of Rohera fails to teach wherein: the controller is further configured to receive information indicative of a measure of a state of an operation of the second fuel cell system, and the condition comprises the measure of the state of the operation of the second fuel cell system being outside a threshold range of measurements.  However, Bailey discloses this limitation [see at least paragraphs 0126, 0136 and 0141].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the various energy storage device state of charge information to ensure the energy storage devices are and can be charged to the correct amount, thus preventing overcharging/undercharging which can cause damage to the energy storage devices.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0036336 by Kuznetsov in view of US 2003/0009269 by Graf et al. (Graf hereinafter).

Regarding claim 15, Kuznetsov discloses the system of claim 14.
Kuznetsov fails to disclose wherein the controller is: further configured to analyze information about a topological relief along a path of travel of the vehicle, and configured to determine, based on a result of an analysis of the information about the topological relief along the path of travel of the vehicle, the existence of the condition.  However, Graf discloses this limitation [see at least paragraphs 0040-0045].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to include topological information for the travel path to ensure the energy storage devices have a sufficient charge to complete a route, thus preventing a stranded vehicle.

Regarding claim 16, Kuznetsov discloses the system of claim 14.
Kuznetsov fails to disclose wherein the controller is: further configured to analyze information about a measure of changes in a rate of flow of traffic along a path of travel of the vehicle, and configured to determine, based on a result of an analysis of the measure of the changes in the rate of flow of traffic along the path of travel of the vehicle, the existence of the condition.  However, Graf discloses this limitation [see at least paragraphs 0018-0024].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to include traffic flow information for the travel path to ensure the energy storage devices have a sufficient charge to complete a route, thus preventing a stranded vehicle.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Macaluso (US 2021/0313121) discloses a system for powering a vehicle including a generator connected to shaft.
Booth et al. (US 2020/0189564) discloses a vehicle powertrain with generator which monitors SOC and SOH of an energy storage device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836